In a matrimonial action in which the parties were divorced by judgment entered September 17, 2002, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Spinola, J.), dated April 21, 2004, as granted that branch of the defendant’s motion which was to fix the valuation date of the former marital residence as the date of the equitable distribution trial.
*357Ordered that the order is affirmed insofar as appealed from, with costs.
The selection of the appropriate valuation dates for various assets is addressed to the sound discretion of the trial court, upon consideration of all of the relevant facts and circumstances in the case (see McSparron v McSparron, 87 NY2d 275 [1995]; Tuccillo v Tuccillo, 8 AD3d 660 [2004]; Sagarin v Sagarin, 251 AD2d 396 [1998]; Purpura v Purpura, 193 AD2d 793 [1993]). Moreover, a marital residence is generally valued as of the date of the trial (see Moody v Moody, 172 AD2d 730 [1991]; Lestrange v Lestrange, 148 AD2d 587 [1989]; Siegel v Siegel, 132 AD2d 247 [1987]) in order “to avoid the injustice to one spouse which could result from either appreciation or depreciation in the value of the residence between the date of commencement of the action and the date of trial” (Wegman v Wegman, 123 AD2d 220, 232 [1986]).
Given the dramatic increase in the value of the former marital residence since the commencement of this divorce action in April 2002, the trial court providently exercised its discretion in selecting the equitable distribution trial date as the appropriate date for valuing the former marital residence (see e.g. Wittig v Wittig, 258 AD2d 883 [1999]; Patelunas v Patelunas, 139 AD2d 883 [1988]; Sorrentino v Sorrentino, 116 AD2d 564 [1986]). In this regard, the plaintiff may seek a credit or a greater equitable share of the residence to reflect any of his individual efforts which are proven to have contributed substantially to this increase in value. Schmidt, J.P., S. Miller, Santucci and Mastro, JJ., concur.